Citation Nr: 0309344	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  01-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from April 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.  This case was previously before the Board 
in June 2001.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
the veteran's claim on appeal, the Board determined that 
additional evidentiary development was required, and it 
undertook actions to further develop the evidence in this 
case.  This newly developed evidence has now been associated 
with the claims folder.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.  Therefore, it is apparent that the Board 
must remand the veteran's claim to the RO for a review as to 
whether all evidence needed to consider this claim has been 
obtained (and to conduct any additional VCAA notice and 
development as required), and for the issuance of a 
supplemental statement of the case (SSOC) regarding all 
evidence received since the last supplemental statement of 
the case concerning this claim.  

Therefore, in order to ensure due process, the case is 
REMANDED to the RO for the following actions:

1.  The RO should undertake any 
additional development contemplated by 
the VCAA, including, but not limited to, 
informing the veteran of the provisions 
of the VCAA.  

2.  The case should again be reviewed by 
the RO on the basis of the additional 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional argument and/or 
evidence he desires to have considered in connection with 
this appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




